


--------------------------------------------------------------------------------


RESTATED AMENDMENT
TO EMPLOYMENT AGREEMENT


THIS RESTATED AMENDMENT is made effective as of May 7, 2007 (the “Restated
Amendment Effective Date”), by and among Omega Healthcare Investors, Inc., a
Maryland corporation (the “Company”) and Daniel Booth (the “Executive”).


RECITALS:


The Company and the Executive are parties to an employment agreement effective
as of September 1, 2004 (the “Employment Agreement”);


The parties amended the Employment Agreement, effective May 7, 2007, to extend
the term of the Employment Agreement, update the base salary payable to the
Executive, and remove the gross-up feature for payments made to the Executive
that result in an excise tax in connection with a change in control (the
“Original Amendment”).


The Original Amendment contained a drafter’s error which reduced the time period
over which severance will be paid to the Executive if he terminates employment
for Good Reason or the Company terminates his employment without Cause.  The
parties intended for the period over which severance will be paid under the
aforementioned conditions to remain as first expressed in the Employment
Agreement.


In consideration of the mutual promises herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to rescind the Original Amendment and
replace it with this Restated Amendment to the Employment Agreement, effective
as of the date first set forth above, as follows:


1.  By deleting the first sentence of Section 2(a) and substituting therefor the
following:


“The Company shall pay the Executive base salary of $326,510 per annum, which
base salary will be subject to review effective as of January 1, 2008, and at
least annually thereafter by the Company for possible increases.”


2.  By deleting the first sentence of Section 2(b) and substituting therefor the
following:


“The Executive shall be eligible for an annual bonus of up to 50% of the
Executive’s annual base salary (“Bonus”), which Bonus, if any, shall be payable
(i) promptly following the availability to the Company of the required data to
calculate the Bonus for the year for which the Bonus is earned (which data may
in the Company’s discretion include audited financial statements), and (ii) by
no later than March 15 of the year following the year for which the Bonus is
earned.”


3.  By deleting the year “2007” where it appears in Section 2(b) and
substituting therefor the year “2010.”


4.  By deleting in its entirety Section 2(e) and substituting therefor the
following:


“(e)           Paid Time Off.  The Executive shall be entitled to paid time off
in accordance with the terms of Company policy in effect at the Restated
Amendment Effective Date.”


5.  By deleting in its entirety Section 3(a) and substituting therefor the
following:


“(a)           Term.  The term of this Agreement shall begin as of the Restated
Amendment Effective Date.  It shall continue through December 31, 2010, unless
sooner terminated pursuant to Section 3(b) hereof (the ‘Term’).”


6.  By deleting the last three sentences of Section 3(c)(i) and replacing
therefor the following:


“Such amount shall be paid in substantially equal annual installments not less
frequently than twice per month over the twenty-four (24) month period
commencing as of the date of termination of employment; provided, however, if
the Executive is a "specified employee" within the meaning of Section 409A of
the Internal Revenue Code, as amended (the “Code”), at the date of his
termination of employment then, to the extent required to avoid a tax under Code
Section 409A, payments which would otherwise have been made during the first six
(6) months after termination of employment shall be withheld and paid to the
Executive during the seventh month following the date of his termination of
employment.  Notwithstanding the foregoing, if the total payments to be paid to
the Executive hereunder, along with any other payments to the Executive, would
result in the Executive being subject to the excise tax imposed by Code Section
4999, the Company shall reduce the aggregate payments to the largest amount
which can be paid to the Executive without triggering the excise tax, but only
if and to the extent that such reduction would result in the Executive retaining
larger aggregate after-tax payments.  The determination of the excise tax and
the aggregate after-tax payments to be received by the Executive will be made by
the Company.  If payments are to be reduced, the payments made latest in time
will be reduced first.”


7.  By deleting the first sentence of Section 5(a) and substituting therefor the
following:


“The Executive agrees that during the Applicable Period, the Executive will not
(except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area either
directly or indirectly, on his own behalf, or in the service of or on behalf of
others, provide managerial services or management consulting services
substantially similar to those Executive provides for the Company to any
Competing Business.”


8.  By deleting in its entirety Section 5(b) and substituting therefor the
following:


“(b)           The Executive agrees that during the Applicable Period, he will
not, either directly or indirectly, on his own behalf or in the service of or on
behalf of others solicit any individual or entity which is an actual or, to his
knowledge, actively sought prospective client of the Company or any of its
Affiliates (determined as of date of termination of employment) with whom he had
material contact while he was an Executive of the Company, for the purpose of
offering services substantially similar to those offered by the Company.”


9.  By deleting the first sentence of Section 5(c) and substituting therefor the
following:


“The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, solicit for employment with a Competing Business any person who is a
management level employee of the Company or an Affiliate with whom Executive had
contact during the last year of Executive’s employment with the Company.”


10.  By deleting the year “2007” where it appears in Section 5(f) and
substituting therefor the year “2010.”


11.  By deleting in its entirety Section 9(c) and substituting therefor the
following:


“(c)           ‘Area’ means Alabama, Arizona, Arkansas, California, Colorado,
Connecticut, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kentucky,
Louisiana, Massachusetts, Missouri, New Hampshire, North Carolina, Ohio,
Pennsylvania, Rhode Island, Tennessee, Texas, Utah, Vermont, Washington, and
West Virginia.”


In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Restated Amendment.


IN WITNESS WHEREOF, the parties have caused this Restated Amendment to be
executed this 24th day of July. 2007.


OMEGA HEALTHCARE INVESTORS, INC.:


By: _______________________________________


Print Name: ________________________________


Title: _____________________________________






DANIEL BOOTH:




__________________________________________






 

 
 

--------------------------------------------------------------------------------

 
